                                Case 5:19-mj-00333-STE Document 5 Filed 06/21/19 Page 1 of 1
                                                    CRIMINAL COURTROOM MINUTE SHEET
DATE: Jun 21, 2019                                                                                                                  CASE: M-19-333-STE
                                                       INITIAL APPEARANCE on RULE 5
TIME IN COURT:               15 mins                                                                                                COURTROOM: 103

MAGISTRATE JUDGE SHON T. ERWIN                                                                                 COURTROOM DEPUTY RAVEN MCDANIEL

UNITED STATES OF AMERICA vs. JAMES CHRISTOPHER BENVIE
Defendant States true and correct name as: Same                                                                                                      AGE:

Government Cnsl: David Petermann                                                        Defendant Cnsl: Bill Earley

U.S. Probation Officer: Candice Shane                                                                                                     Public Defender

     Defendant Appears,        custody of U.S. Marshal with Counsel                                           Interpreter:
     Defendant advised of his / her right of consular notification,
     Defendant informed of his / her right to retain counsel or to request that counsel be appointed if he / she cannot obtain counsel.
     Dft informed that he / she is not required to make a statement and that any statement made by him / her may be used against him / her.
     Defendant informed of the           Complaint            Indictment    and the charges pending against him / her in the prosecuting district.
Charging District: District of New Mexico                                                           Charging District case number: CR-19-1715-RB

                                                                      PRELIMINARY / RULE 5
     Defendant informed of his/her right to a Preliminary hearing.
             Defendant waives preliminary hearing; Written waiver entered.
             Defendant requests the preliminary hearing be conducted in the prosecuting district.
             Defendant requests the preliminary hearing be conducted in this district
                  Preliminary hearing is set for:___________________________________________________________________________________
             Preliminary hearing not required.
     Defendant waives identity hearing; Written waiver entered.

     Defendant advised of the provisions of Rule 20.
     Government produces the original warrant, a certified copy of the warrant or a reliable electronic form of either.
     Defendant waives production of original, certified copy or reliable electronic form of warrant.
                                                                      RELEASE / DETENTION
     Government recommends defendant be released on

     Government recommends defendant be detained based on Risk of Flight and Danger to the Community

     Government

                  Upon motion of the Government and request for continuance by

                  Detention Hearing is set for Tuesday, June 25, 2019 at 1:30 p.m.
     Defendant requests that the detention issue be held in abeyance until defendant is returned to charging district. The court finds good cause to exceed the
     time limits set forth by the Bail Reform Act, if necessary, in order to allow the U.S. Marshal sufficient time to transport defendant to the charging district.
     Defendant remanded to the custody of the U.S. Marshal.

The Court Orders:
     The United States Marshal for the Western District of Oklahoma is to remove defendant to the district in which he/she is charged and deliver defendant to
     the United States Marshal for that district or to some other officer authorized to receive him. Written Order entered.
     Defendant temporarily detained pending detention hearing. Written Order entered. Defendant remanded to the custody of the U.S. Marshal.
     Unsecured Bond set at                                                                with conditions per Release Order.
     Secured Bond set at                                                           with conditions per Release Order as the Court finds that the
     release of the Defendant on a personal recognizance bond or unsecured appearance bond would not reasonably assure his / her appearance
     in court and the safety of the community.
     Defendant remanded to the custody of the U.S. Marshal.
     Defendant to report for further proceedings in the District Court in which prosecution is pending as follows:




SR-01-2016
